Dear Ms. Livingston:
In Attorney General Opinion 05-0214 this office responded to the Honorable Randy Roach, Mayor of the City of Lake Charles, concerning questions regarding the creation of a new fire protection district.
You have expressed concern over our response to the Mayor's question about the fate of the existing civil service board. Our response was, in pertinent part:
 . . . the existing municipal civil service board stays intact insofar as it governs the municipal police department.1 *Page 2
You specifically ask "would the composition of the civil service board be changed such that it would no longer consist of five members"? Our response is "yes". We find support for this determination in R.S. 2536(N), stating:
  N. In any municipality, parish or fire protection district otherwise amenable to the provisions of this Part where either the fire or police service shall, for any reason, not be subject to this Part, then, and in such event, the board shall be comprised of three members, with only one member to be selected in accordance with the provisions of Sub-section C(2) above and only one member to be nominated by the service remaining, be it fire or police, as is provided in Sub-section C(3) above; all other provisions hereof to remain and be fully effective even though only one of the services, whether it be fire or police, are affected hereby.
Thus, the existing board must be reconstituted in accordance with R.S. 33:2536(N) quoted above.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  Attorney General
  BY:_________________________
  KERRY L. KILPATRICK
  Assistant Attorney General
1 The existing board was appointed in accord with the provisions of R.S. 33:2536, providing in pertinent part:
§ 2536. Fire and police civil service boards
A. A fire and police civil service board is hereby created in the municipal, parish, or fire protection district which shall be composed of five members who shall serve without compensation. This board shall have a chairman, vice-chairman and a secretary. The domicile of the board shall be within the area it serves.
C. The first five members of a board shall be appointed by the governing body of the municipality, parish, or fire protection district, as the case may be, during the ninety-day period immediately following the date that this Part takes effect in a municipality, parish, or fire protection district under R.S.33:2531. The members of the board shall be appointed by the governing body as follows:
(1) One shall be appointed by the governing body upon its own nomination.
(2)(a) Two members shall be appointed from a list of four nominees which shall be furnished, within sixty days after the governing authority makes a request by certified letter for such list, by the executive head of a regularly chartered and established four-year institution of higher education located within the area served; or, if there is no such institution in the area served, by the executive head of such an institution which is within the state and which is the most geographically proximate to the area served. (b) If a list of nominations is not submitted within sixty days after submission of request for such list, such failure shall be considered a failure to perform a ministerial duty required by law of a public official or corporate officer. To this end, the district attorney for the parish in which the institution is located shall provoke the issuance of a writ of mandamus to compel the official or officer to act as provided by law.
(3) Two members shall be appointed who shall be first nominated and elected by and from the regular employees of the fire and police department as follows: One member shall be elected and appointed from the fire department, and one member shall be elected and appointed from the police department. The employee-nominee from each department shall be elected by secret ballot of the regular employees of his respective department at an election to be called and held for that purpose by the chief of the department. The chief of each department shall call such an election within forty-five days after this Section takes effect in the area affected by posting, for a fifteen day continuous period immediately preceding the election, a notice thereof on the bulletin board of each station house of his department; and, shall officially notify the governing body of the area affected within the ten day period immediately following the election, the name of the employee-nominee so elected by the regular employees of his department. The chief of the department shall vote in the election only in the case of a tie vote.